Exhibit 10.1 ASSIGNMENT AGREEMENT THIS ASSIGNMENT AGREEMENT (the “Agreement”) is made effective as of the 12th day of March, 2010, by and among James M. Askew, John B. Connally III, Rodeo Resources, L.P., and Ernest B. Miller IV(collectively the “Assignors”) and Gulf United Energy, Inc., a Nevada corporation (the “Assignee”). WHEREAS, Assignors desire to assign to the Assignee all of the Assignors’ right, title, and interest in and to that certain participation agreement attached hereto as Exhibit A (“Peru Agreement”); and WHEREAS, Assignors desire to assign to the Assignee all of the Assignors’ right, title, and interest in and to those additional interests set forth in Exhibit B (“Additional Interests”); WHEREAS, the Assignee wishes to assume all of the Assignors’ right, title, and interest in and to the Peru Agreement and the Additional Interests, based on the terms and conditions set out herein. NOW THEREFORE, in consideration of the premises and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by each of the parties hereto, the parties hereto agree as follows: 1. Assignment.Subject to and in accordance with the terms and conditions set forth in this Agreement, the Assignor hereby grants, sells, assigns, and conveys to the Assignee all of the Assignor’s right, title and interest in and to the Peru Agreement and the Additional Interests, including (i) any estates and rights to be created by the Peru Agreement and the Additional Interests, subject to any other existing royalties, overriding royalties, production payments or other similar interests and (ii) all of Assignors’ rights in and to the obligations arising from the Peru Agreement, the Additional Interests and the agreements arising therefrom, including, but not limited to, joint operating agreements, unitization agreements, pooling agreements, farmout agreements, drilling agreements, exploration agreements, oil or gas product purchase and sale contracts, gas processing or transportation agreements, leases, permits, rights-of-way, easements, licenses, options, orders and decisions of applicable government regulatory authorities. 2. Consideration and Expenses.In consideration for the assignment of the Peru Agreement Assignee shall pay to the Assignors $600,000, to be paid to Assignors through the issuance of 60,000,000 shares of Assignee’s restricted common stock, valued at $0.01 per share, 20,000,000 of which will be issued within three days after Assignee’s amendment to its articles of incorporation to increase its authorized shares of common stock becomes effective.Assignee shall also reimburse Assignors for all reasonable legal expenses incurred by Assignors in connection with the Peru Agreement, the Additional Interests, and this Agreement. 3. Reservation of Royalty Interest.Notwithstanding anything herein to the contrary, Assignors hereby reserve for themselves an overriding royalty interest equal to2% of all oil, gas and other minerals produced and saved for the benefit of Assignee on the lands described in the Peru Agreement or underlying the Additional Interests (collectively the “Royalty”).The Royalty is subject only to the deduction of the same expenses that can be deducted from royalty to be paid under any applicable leases and is subject to payment of the same expenses required to be paid by any person receiving payment of royalty under the terms of the applicable leases. -1- 4. Representations of Assignors.Assignors hereby represent and covenant, jointly and severally, that: a. Assignors each have all requisite authority to execute and deliver this Agreement and any other document contemplated by this Agreement and to perform their obligations hereunder and to consummate the transactions contemplated hereby; b. neither of the execution, delivery and performance of this Agreement, nor the consummation of the Assignment will conflict with, result in a violation of, cause a default under (with or without notice, lapse of time or both) or give rise to a right of termination, amendment, cancellation or acceleration of any material obligation contained in or the loss of any material benefit under, or result in the creation of any material lien, claim, security interest, charge or encumbrance upon the Peru Agreement or the Additional Interests; c. Assignors’ interest in and to the Peru Agreement and Additional Interests are free and clear of all liens, encumbrances, obligations or defects which are of record prior to the date of this Agreement.As reasonably requested by the Assignee, the Assignors agree to execute and deliver such other assignments, bills of sale and other documents which are appropriate to consummate the transactions contemplated hereby. d. to the actual knowledge of each Assignor, there are no claims, actions, suits or proceedings pending or threatened against such Assignor which, if determined adversely to any Assignor, would have a material adverse affect on the Peru Agreement or the Additional Interests that would materially and adversely affect the Assignor’s ability to perform its obligations under this Agreement; e. Assignors understand that the shares to be issued to Assignors hereunder have not been, and may not be, registered under the Securities Act of 1933, as amended (the “Securities Act”) by reason of a specific exemption from the registration provisions of the Securities Act, the availability of which depends upon, among other things, the bona fide nature of the investment intent and the accuracy of Assignors’ representations as expressed herein or otherwise made pursuant hereto; f. the Assignors are acquiring the Company’s capital stock hereunder for their own investment for their own account, not as nominees or agents, and not with the view to, or for resale in connection with, any distribution thereof, and each of the Assignors have no present intention of selling, granting any participation in, or otherwise distributing the same (other than as bona fide gifts); -2- g. each of the Assignors each have substantial experience in evaluating and investing in securities of companies similar to the Company and acknowledge that they can protect its own interests. Assignors each have such knowledge and experience in financial and business matters so they are capable of evaluating the merits and risks of its investment in the Company.Assignors understand and acknowledge that the Company has a limited financial and operating history and that an investment in the Company is highly speculative and involves substantial risks.Each of the Assignors can each bear the economic risk of their investment and are able, without impairing the Company’s financial condition, to hold the shares to be issued hereunder for an indefinite period of time and to suffer a complete loss of their investments.Each of the Assignors are “accredited investors” within the meaning of Regulation D, Rule 501(a), promulgated by the Securities and Exchange Commission under the Securities Act; h. Assignors have each had an opportunity to receive all information related to the Company requested by them and to ask questions of and receive answers from the Company regarding the Company, and its business.Assignors have each reviewed the Company’s periodic reports on file with Securities and Exchange Act filings; i. Assignors each understand that there is a limited trading market for the shares issued hereunder and that an active market may not develop for the shares.Assignors each understand that even if an active market develops for the shares, Rule 144 promulgated under the Securities Act requires for non-affiliates (“Rule 144”), among other conditions, a six-month holding period commencing as of the date that the Company executes this Agreement.Assignors each understand and hereby acknowledge that the Company is under no obligation to register any of the shares under the Securities Act or any state securities or “blue sky” laws; j. Each of the Assignors understand and agree that the certificates evidencing the shares to be issued hereunder, or any other securities issued in respect of such capital stock upon any stock split, stock dividend, recapitalization, merger, consolidation or similar event, shall bear the following legend (in addition to any legend required under applicable state securities laws): -3- “THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
